Ex - 21.1 Subsidiaries of the Registrant Jurisdiction of Name Incorporation Bel Components Ltd. Hong Kong Bel Connector Inc. Delaware Bel Fuse Delaware Inc. Delaware Bel Fuse Europe Ltd. United Kingdom Bel Fuse Limited Hong Kong Bel Fuse (Macao Commerical Offshore) Limited Macao Winsonko (Guangxi Pingguo) Electron Co., Ltd. PRC Bel Power (Hangzhou) Co. Ltd. PRC Bel Power Inc. Massachusetts Bel Sales (Hong Kong) Ltd. Hong Kong Bel Stewart GmbH Germany Bel Stewart s.r.o. Czech Republic Bel Transformer Inc. Delaware Bel Ventures Inc. Delaware Cinch Connectors, Inc. Delaware Cinch Connectors Limited England and Wales Cinch Connectors de Mexico, S.A. de C.V. Mexico Signal Dominicana, S.R.L. Dominican Republic Stewart Connector Systems de Mexico, S.A. de C.V. Mexico
